DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/054265 filed on 10/03/2018 which is a CIP of PCT/US2018/013848 filed 01/16/2018.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/US2018/013848 filed 01/16/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/US2018/013848 as required by 37 CFR 1.55.

Status of the claims
Claims 1-20 are currently under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fish et a. (WO2008/117210A1).

Regarding claim 1, Fish et al. teach a fluid thermal processing device (pg 4, ln 23-34).
Specifically, Fish et al. teach
“an integrated microfluidic device having a chamber for heating a fluid, multiple heating elements and/or cooling elements for heating and/or cooling different parts of the chamber, multiple temperature sensor elements for localized sensing of temperature of fluid at different parts of the chamber, and a controller for controlling the heating elements and/or cooling elements according to temperatures of the different parts sensed by the temperature sensor elements. For each heating and/or cooling element there is one sensor element associated with it and the temperature value provided by the sensor element is used to control the heater and/or cooling element. This can enable more uniform heating of the chamber for example. Also, having multiple heating elements can enable lower voltages to be used, which can be more efficient and more cost effective”.  

The device of Fish et al. comprises: a substrate; a platform projecting from the substrate; 
a fluid heating element supported by the platform; a temperature sensing element, distinct from the fluid heating element, supported by the platform; and an enclosure supported by the substrate and cooperating with the substrate to form a fluid chamber about the platform, the fluid chamber forming a volume of uniform thickness conforming to and about the platform.

Regarding claims 2-3, Fish et al. teach a platform is formed from at least one silicon-based material or consists at least one silicon-based material (see pg 9, ln 11-12, Fish et al. teach amorphous silicon is deposited onto a substrate, preferably a transparent substrate such as made from glass).

Regarding claim 8, Fish et al. teach a fluid heating element is one of a plurality of fluid heating elements along a length of the platform, each of the fluid heating elements being independently controllable to provide distinct heating zones along the length of the platform (pg 4, ln 7-9, Fish et al. teach a plurality of the heating elements coupled to the controller by control lines).

Regarding claim 11, Fish et al. teach a device comprising a controller, the controller being supported by the substrate to output control signals causing the fluid heating element to thermal cycle fluid within the fluid chamber (pg 4, ln 7-9 and ln 24-30, wherein Fish et al. teach/suggest thermocycling achievable via the heating and cooling elements operable with temperature sensors).
Accordingly, the instant claims 1-3, 8 and 11 are anticipated by Fish et al.

Claims 12-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN103889171A (Nov 13, 2013; English translation provided).

Regarding claim 12, CN103889171A teach a fluidic thermal processing method comprising: 
supporting a fluid heating element on a platform that projects from a substrate;
supplying a fluid into a volume about the platform, the volume having a substantially uniform thickness conforming to and extending about the platform; and 
heating the fluid within the fluid chamber about the platform with a heating element supported by the platform; and
sensing a temperature of the fluid about the platform with a temperature sensing element distinct from the heating element and supported by the platform (see para [0018]).

Regarding claim 13, CN103889171 teach wherein the platform comprises a silicon-based material (para [0012]-[0013], [0020]; claims 2 and 5).

Regarding claim 14, CN103889171 teach wherein the fluid comprises a nucleic acid sequence and a DNA synthesis enzyme and wherein the fluid within the fluid chamber is heated with the heating element to at least one controlled temperature, as sensed by the temperature sensing element, so as to duplicate the nucleic acid sequence (para [0017]-[0019]).
Accordingly, the instant claims 12-14 and 17 are anticipated by the teachings of CN103889171A.

Claims 15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desmond et al. (US2014/0106364, pub. Apr 2014).

Regarding claim 15, Desmond et al. teach a fluid thermal processing stick (see Figs. 1, 2). 
The stick device comprises:
a first end supporting an electrical interconnect to be operatively coupled to a controller; and a second end forming a fluid interactor (the fluid interactor (i.e. flow-restricting material 202) is at least partially received within the pedestal (i.e. fluid communication 212) on a first end (see Figure 14)). 

The fluid interactor of Desmond et al. comprises: 
a platform having a width and a length, the length being at least 10 times the width (the fluid interactor of the stick device lies on the platform of Fig. 26);
a heating element supported by the platform and under control of the controller (para [0036], [0116]);
a temperature sensing element distinct from the heating element and supported by the platform to output temperature measurements to the controller (Fig. 26, para [0036], [0116]); and
an enclosure supported by and cooperating with the substrate to form a fluid chamber about the platform, the fluid chamber forming a volume of uniform thickness conforming to and about the platform (para [0036]).


Regarding claim 19, Desmond et al. teach a platform is to diffuse heat generated by the heating element to fluid within the volume of the fluid chamber, the fluid being in contact with an exterior surface of the platform, and the fluid chamber forming the volume of uniform thickness including a substantially equal spacing between a first portion of the platform and a second portion of the enclosure (Fig. 26).

Regarding claim 20, Desmond et al. teach a temperature sensing element and the heating element are independently under control of the controller (para [0036], [0116], Fig. 26). 
Accordingly, the instant claims 15 and 19-20 are anticipated by Desmond et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO2008/117210A1) in view of WO2018/194635A1 (pub. Oct 25, 2018).
The teachings of Fish et al. are provided as applied from above.

Fish et al. do not meet the limitations of claims 4-7, 9 and 16, wherein claim 4 is directed to the platform having a thermal diffusivity of at least 0.05 cm2/s; claims 5 and 7, are directed to the platform platform having a width and a length of at least 10 times the width, wherein the heating element extends along at least 50% of the length or to the temperature sensor being extended along at least 50% of the length. 

Regarding claim 9, Fish et al. do not teach the temperature sensing element is one of a plurality of temperature sensing elements along a length of the platform, each of the temperature sensing elements to output independent temperature measurements along the length of the platform or or regarding claim 16, the fluid chamber forming the volume of uniform thickness that includes a substantially equal spacing between a first portion of an exterior surface of the platform and a second portion of an interior surface of the enclosure that is opposite the first portion.

Regarding claim 10, Fish et al. do not teach the enclosure comprises a lid, having a lid thickness of at least 50 um and no greater than 1000 cm/s.

WO2018/194635A1 teach the addition of a lid over the substrate is routine matter of practice before the effective filing date of the invention (para [0007]) but did not teach the a lid thickness of at least 50 um and no greater than 1000 cm/s.

It is within the skill of the ordinary skilled artisan to select any arrangement, lengths, thermal diffusivity factor, thickness for any components of the device of Fish et al., or WO2018/194635A1 before the effective filing date of the invention as limitations are results based parameters. The skilled artisan would have recognized that modification of the device components of Fish et al. or WO2018/194635A1 for optimization so to achieve a specific result are obvious to make. These modified parameters will not necessarily support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).



Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A. OYEYEMI/Examiner, Art Unit 1637        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637